Opinion by
-Keefe, J.
The invoice disclosed that the 20 cases contained a total of 2,205 pounds of nuts and that they were entered on the basis of the invoiced weight. The report of the United States weigher disclosed a total gross weight of 3,120 pounds, tare 440 pounds, making a net weight of 2,680 pounds. Prior to liquidation of the entry the importer requested that the goods be reweighed, which request was granted. The result showed the net weights were considerably less than previously determined. The evidence presented, however, was conflicting *408and all that could be determined was that the 20 cases imported herein were not uniform in weight. It was held that the presumption of correctness attaching to the collector’s determination would not be overcome without establishing the weight of the entire importation. The protest was therefore overruled.